DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and have been considered on the merits herein. 
Claim Objections
Claims 1, 5, 6 and 10  objected to because of the following informalities:  it is understood that the prebiotic composition comprises a soybean germ extract containing an isoflavone. While the prebiotic would essentially contain both because the isoflavone is present in the soybean germ extract, the composition would be best claimed as “an isoflavone containing soybean germ extract” as disclosed in the specification (0067, 0068, 0092, for example). As currently written, the prebiotic composition comprising two components, i.e. isoflavone and a soybean germ extract; however, it is the soybean extract which contains the isoflavone(s).  In addition, the language of “comprising isoflavone” is grammatically incorrect. It should read either “comprising an isoflavone or comprising isoflavones”. Appropriate correction is required.
Regarding claims 5 and 10, there is a comma missing between “attention difficulties” and “memory loss”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR20130083692 (IDS, see English translation document).
KR’692 teach a beverage and pharmaceutical composition for treating menopausal symptoms comprising isoflavones from soybean hypocotyl/embryo, i.e. germ extract with one lactic acid bacterium selected from Bifidobacterium lactis (abstract, description p. 1, p. 3, par.1-8, p. 4, Ex. 2, 3) according to claims 1-3, 6-8.  Soybean embryos have an isoflavone amounts up to 10 times higher than that present in the cotyledons (p. 2, 1st parag.) The soybean isoflavones comprise glycosides daidzin, genistin and non-glycoside forms of daidzein and genistein which improve menopausal symptoms (description p. 1-p. 2, 1st 5 paragraphs).  KR’692 teaches that glycoside isoflavone absorption should be preceded by conversion to non-glycosides through intestinal flora given and thus functionality of the isoflavones are enhanced. KR’692 teaches that Bifidobacterium possess the glucosidases necessary for the conversion (p. 2, 5th and 6th parag.).  The composition comprises isoflavones extracts present in amounts of 0.5 to 1.0 parts by weight of the total composition but is not limited thereto (p. 3, 5th parag.).  The composition comprises a pharmaceutically acceptable carrier including water, a carbohydrate, and a vegetable oil, for example (p. 4, Ex. 3) and is thus considered a pharmaceutical composition. 
Thus, the reference anticipates the claimed subject matter. 

Note-Claims 5 and 10 are taken to be intended use type claims, i.e. the intended use/function of the claimed composition. The intended use and function of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (J. of Nutr. Biochem, 2004, p. 583-590) in view of Imhof et al. (Eur. J. Clin. Nutr., 2018, p. 961-970) and KR20130083692.  
Ali teach a food and pharmaceutical composition comprising 0.1% soy isoflavones (genistein, daidzein and glycetin, with a probiotic mixture comprising L. casei, L. acidophilus and B. bifidum (p. 584, 2nd col, 1st parag.). The composition reduces body weight (p. 585, Results section, Table 2).  The composition is taken to be a pharmaceutical composition given that it comprises pharmaceutically acceptable carriers including sucrose, soybean oil, and cellulose, for example (p. 584, section 2.2). 
*as the Examiner indicated above in the claim objection; the invention, as interpreted in light of the specification, comprises a soybean germ extract comprising isoflavones, however the claimed composition is written to comprise isoflavones and soybean germ extracts.  Thus, Ali differs from the claimed invention in that they do not teach soybean germ extracts as claimed. 

Imhof teaches soybean germ extracts compositions comprising isoflavones which treat climacteric/menopausal symptoms including hot flashes.  Imhof teach the soy germ extract composition to comprise 3.1% genistein, 15.5% daidzein and 7.7% glycitein per capsule (p. 962, 2nd col, study prep section). 
KR’692 teaches that soybean embryos/germ have an isoflavone amounts up to 10 times higher than that present in the cotyledons (p. 2, 1st parag.) The soybean isoflavones comprise glycosides daidzin, genistin and non-glycoside forms of daidzein and genistein which improve menopausal symptoms (description p. 1-p. 2, 1st 5 paragraphs).  The composition comprises isoflavones extracts present in amounts of 0.5 to 1.0 parts by weight of the total composition but is not limited thereto (p. 3, 5th parag.).
It would have been obvious before the effective filing date of the claimed invention, to use soybean germ extracts comprising isoflavones or for obtaining isoflavones to use in the composition of Ali given the teachings of both Imhof and KR’692 because they both teach soybean germ/embryos to contain isoflavones and that soybean germ particularly contain higher amounts of the desired isoflavones for use in a composition as claimed.  Therefore, a posita would have a reasonable expectation of using soybean germ extracts in the composition of Ali who teach the isoflavones genistein, daidzein in their composition with one or more lactic acid bacteria. 

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (J. of Nutr. Biochem, 2004, p. 583-590) in view of Imhof et al. (Eur. J. Clin. Nutr., 2018, p. 961-970) and KR20130083692 as applied to claims 1-3, 5-8,10 above, and further in view of Shin (US10111856).
Regarding claims 4 and 9, while the references do not particularly teach the claimed amounts of isoflavones present based upon the weight of the prebiotic composition, the art teaches varying amounts of isoflavones present in the compositions, and additionally Shin teach a pharmaceutical and food composition for treating climacteric symptoms comprising soybean germ extract comprising the isoflavone coumestrol (abstract, col. 1, lines 65-col.2, lines 1-11, col, 2, lines 58-65). The composition comprises soybean germ extract present in amounts between 0.001-10% weight based on the total composition but that the amount is a result effective variable because when present in lesser amounts,  its effect on the climacteric and menopausal symptoms may only slight while amounts in excess may affect the compositions other components. Thus, the amount is considered to be a result effective variable which is optimizable by the skilled artisan. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al„ 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). 

Claim(s) 1-3, 5-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senin et al. (US7025998) in view of Imhof et al. (Eur. J. Clin. Nutr., 2018, p. 961-970) and KR20130083692 (IDS).
Senin teach a composition for reliving climacteric and menopausal disorders comprising soy isoflavones and lactic acid bacteria from the genus Lactobacillus (abstract, col. 1lines 65- col. 2, lines 1-8). Senin teach that any lactic acid bacteria can be used because of their beneficial properties (col. 2, lines 14-60).  Senin teaches that soybeans contain the isoflavones (SI’s), genistin and daidzin, having properties which hinder their absorption from the GI tract and thus their bioavailability of the estrogen moiety. To be absorbed the SI’s must be hydrolyzed, which takes place via the action of glycosidases. It has been found that lactic acid microbes of the intestinal flora, produce glycosidases required for hydrolysis of the SI’s allowing absorption and thus glycosidases producing bacteria in the GI tract are required for absorption and efficacy of the SI’s (col. 1, lines 29-55).  The composition comprises 0.5 mg/kg body weight of each of genistin and daidzin (col. 3, lines 48-59) and 40% dry extract of soy isoflavones present in a pharmaceutical composition, wherein the composition additionally comprises a pharmaceutically acceptable carrier, i.e. talc, magnesium stearate, microcrystalline cellulose (col. 5-8, ex. 1-3).  The composition is shown to reduce bone loss (col 4, lines 26-60). 
*as the Examiner indicated above in the claim objection; the invention, as interpreted in light of the specification, comprises a soybean germ extract comprising isoflavones, however the claimed composition is written to comprise isoflavones and soybean germ extracts.  Thus, Senin differs from the claimed invention in that they do not teach soybean germ extracts as claimed. 

Imhof teaches soybean germ extracts compositions comprising isoflavones which treat climacteric/menopausal symptoms including hot flashes.  Imhof teach the soy germ extract composition to comprise 3.1% genistein, 15.5% daidzein and 7.7% glycitein per capsule (p. 962, 2nd col, study prep section). 
KR’692 teaches that soybean embryos/germ have an isoflavone amounts up to 10 times higher than that present in the cotyledons (p. 2, 1st parag.) The soybean isoflavones comprise glycosides daidzin, genistin and non-glycoside forms of daidzein and genistein which improve menopausal symptoms (description p. 1-p. 2, 1st 5 paragraphs).  The composition comprises isoflavones extracts present in amounts of 0.5 to 1.0 parts by weight of the total composition but is not limited thereto (p. 3, 5th parag.).
It would have been obvious before the effective filing date of the claimed invention, to use soybean germ extracts comprising isoflavones or for obtaining isoflavones to use in the composition of Senin given the teachings of both Imhof and KR’692 because they both teach soybean germ/embryos to contain isoflavones and that soybean germ particularly contain higher amounts of the desired isoflavones for use in a composition as claimed.  Therefore, a posita would have a reasonable expectation of using soybean germ extracts in the composition of Senin who teach the isoflavones genistin and daidzin in their composition with one or more lactic acid bacteria. 

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senin et al. (US7025998) in view of Imhof et al. (Eur. J. Clin. Nutr., 2018, p. 961-970) and KR20130083692 as applied to claims 1-3, 5-8,10 above, and further in view of Shin (US10111856).
Regarding claims 4 and 9, while the references do not particularly teach the claimed amounts of isoflavones present based upon the weight of the prebiotic composition, the art teaches varying amounts of isoflavones present in the compositions, and additionally Shin teach a pharmaceutical and food composition for treating climacteric symptoms comprising soybean germ extract comprising the isoflavone coumestrol (abstract, col. 1, lines 65-col.2, lines 1-11, col, 2, lines 58-65). The composition comprises soybean germ extract present in amounts between 0.001-10% weight based on the total composition but that the amount is a result effective variable because when present in lesser amounts,  its effect on the climacteric and menopausal symptoms may only slight while amounts in excess may affect the compositions other components. Thus, the amount is considered to be a result effective variable which is optimizable by the skilled artisan. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al„ 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). 

Claim(s) 1-3,5-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US2011/0236358 A1) in view of Imhof et al. (Eur. J. Clin. Nutr., 2018, p. 961-970) and KR20130083692.
Sala teach a composition for treating climacteric/menopausal symptoms including hot flashes, insomnia, vaginal disorders and weight gain (0030-0032, 0038) comprising soybean extracts comprising isoflavones, i.e. genistein, genistin, daidzen, diadzin, puerarin and coumestrol, for example (0002, 0003, 0017, 0018) and one or more lactic acid probiotic bacteria selected from Lactobacillus and Bifidobacterium, specifically L. rhamnosus, L. helveticus and B. infantis, B. breve, and B. longum (0021). They teach that the composition allows for better absorption and bioavailability of the isoflavones (0006).  The composition comprises the isoflavone to be present in a quantity of 0.001%-99.998% by weight (0016).  The composition is disclosed to be a pharmaceutical or food (0026-0029) and may comprise pharmaceutically acceptable excipients (0027, 0028). 
*as the Examiner indicated above in the claim objection; the invention, as interpreted in light of the specification, comprises a soybean germ extract comprising isoflavones, however the claimed composition is written to comprise isoflavones and soybean germ extracts.  Thus, Sala differs from the claimed invention in that they do not teach soybean germ extracts as claimed. 

Imhof teaches soybean germ extracts compositions comprising isoflavones which treat climacteric/menopausal symptoms including hot flashes.  Imhof teach the soy germ extract composition to comprise 3.1% genistein, 15.5% daidzein and 7.7% glycitein per capsule (p. 962, 2nd col, study prep section). 
KR’692 teaches that soybean embryos/germ have an isoflavone amounts up to 10 times higher than that present in the cotyledons (p. 2, 1st parag.) The soybean isoflavones comprise glycosides daidzin, genistin and non-glycoside forms of daidzein and genistein which improve menopausal symptoms (description p. 1-p. 2, 1st 5 paragraphs).  The composition comprises isoflavones extracts present in amounts of 0.5 to 1.0 parts by weight of the total composition but is not limited thereto (p. 3, 5th parag.).
It would have been obvious before the effective filing date of the claimed invention, to use soybean germ extracts comprising isoflavones or for obtaining isoflavones to use in the composition of Sala given the teachings of both Imhof and KR’692 because they both teach soybean germ/embryos to contain isoflavones and that soybean germ particularly contain higher amounts of the desired isoflavones for use in a composition as claimed.  Therefore, a posita would have a reasonable expectation of using soybean germ extracts in the composition of Sala who teach the isoflavones genistein, genistin, daidzen, diadzin, puerarin and coumestrol, for example, in their composition with one or more lactic acid bacteria. 

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US2011/0236358 A1) in view of Imhof et al. (Eur. J. Clin. Nutr., 2018, p. 961-970) and KR20130083692 as applied to claims 1-3, 5-8,10 above, and further in view of Shin (US10111856).
Regarding claims 4 and 9, while the references do not particularly teach the claimed amounts of isoflavones present based upon the weight of the prebiotic composition, the art teaches varying amounts of isoflavones present in the compositions, and additionally Shin teach a pharmaceutical and food composition for treating climacteric symptoms comprising soybean germ extract comprising the isoflavone coumestrol (abstract, col. 1, lines 65-col.2, lines 1-11, col, 2, lines 58-65). The composition comprises soybean germ extract present in amounts between 0.001-10% weight based on the total composition but that the amount is a result effective variable because when present in lesser amounts, its effect on the climacteric and menopausal symptoms may only slight while amounts in excess may affect the compositions other components. Thus, the amount is considered to be a result effective variable which is optimizable by the skilled artisan. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al„ 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US10111856) in view of each of Senin et al. (US7025998), KR20130083692 and Sala (US2011/0236358 A1).
Shin teach a pharmaceutical and food composition for treating climacteric symptoms comprising soybean germ extract comprising the isoflavone coumestrol (abstract, col. 1, lines 65-col.2, lines 1-11, col, 2, lines 58-65). The composition treats and relieves symptoms of climacteric disease including weight gain, recovers bone density loss, increases skin elasticity and thickness, further climacteric symptoms include fever, sweating, insomnia, depression, urinary incontinence, pain, osteoporosis, myocardial infarction stroke and hypertension (col., 1, lines 27-34, col, 2, lines 15-34, col. 5, lines 10-23). 
The pharmaceutical composition further comprises a pharmaceutically acceptable carrier, i.e. lactose, dextrose, sucrose, mannitol, polyethylene glycol, talc, magnesium stearate, microcrystalline cellulose, for example (col. 5, lines 39-55).  
Regarding claims 4 and 9, the composition comprises the soybean extract, i.e. coumestrol, to be present in amounts of 0.0001-10% by weight based on the total weight of the composition (col. 6, lines 62-col, 7, lines 1-5). but that the amount is a result effective variable because when present in lesser amounts, its effect on the climacteric and menopausal symptoms may only slight while amounts in excess may affect the compositions other components. Thus, the amount is considered to be a result effective variable which is optimizable by the skilled artisan. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al„ 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). 

Shin does not teach their composition to comprise one or more lactic acid bacteria according to claims 1-3, 6-8. 
Senin teach a composition for reliving climacteric and menopausal disorders comprising soy isoflavones and lactic acid bacteria from the genus Lactobacillus (abstract, col. 1lines 65- col. 2, lines 1-8). Senin teach that any lactic acid bacteria can be used because of their beneficial properties (col. 2, lines 14-60).  Senin teaches that soybeans contain the isoflavones (SI’s), genistin and daidzin, having properties which hinder their absorption from the GI tract and thus their bioavailability of the estrogen moiety. To be absorbed the SI’s must be hydrolyzed, which takes place via the action of glycosidases. It has been found that lactic acid microbes of the intestinal flora, produce glycosidases required for hydrolysis of the SI’s allowing absorption and thus glycosidases producing bacteria in the GI tract are required for absorption and efficacy of the SI’s (col. 1, lines 29-55).  
KR’692 teach a beverage and pharmaceutical composition for treating menopausal symptoms comprising isoflavones from soybean hypocotyl/embryo, i.e. germ extract with one lactic acid bacterium selected from Bifidobacterium lactis (abstract, description p. 1, p. 3, par.1-8, p. 4, Ex. 2, 3) according to claims 1-3, 6-8.  KR’692 teaches that glycoside isoflavone absorption should be preceded by conversion to non-glycosides through intestinal flora given and thus functionality of the isoflavones are enhanced. KR’692 teaches that Bifidobacterium possess the glucosidases necessary for the conversion (p. 2, 5th and 6th parag.).  The composition comprises isoflavones extracts present in amounts of 0.5 to 1.0 parts by weight of the total composition but is not limited thereto (p. 3, 5th parag.).  
Sala teach a composition for treating climacteric/menopausal symptoms including hot flashes, insomnia, vaginal disorders and weight gain (0030-0032, 0038) comprising soybean extracts comprising isoflavones, i.e. genistein, genistin, daidzen, diadzin, puerarin and coumestrol, for example (0002, 0003, 0017, 0018) and one or more lactic acid probiotic bacteria selected from Lactobacillus and Bifidobacterium, specifically L. rhamnosus, L. helveticus and B. infantis, B. breve, and B. longum (0021). They teach that the composition allows for better absorption and bioavailability of the isoflavones (0006).  The composition comprises the isoflavone to be present in a quantity of 0.001%-99.998% by weight (0016).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to add one or more lactic acid bacteria to the composition of Shin because the secondary references teach hydrolysis of the isoflavones by the bacteria which allow for better absorption and bioavailability, thus providing a posita motivation to combine both isoflavone extracts with one or more lactic acid bacteria to arrive at the claimed composition. 
Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651